DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 17 in the reply filed on 24 October 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-14, 17-20 and 34-35 are pending; Claims 18-20 and 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-14 and 17 are subject to examination on the merits.

Priority
The instant application claims benefit of US Provisional application 62/894,319 filed 30 August 2019.

Compliance with Sequence Rules
The sequence listing, filed in computer readable form (CRF) on 28 August 2020, has been received and entered.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825.  
The following Figures contain sequences that contain four or more consecutive amino acids without any corresponding SEQ ID NO: and/or no reference to any SEQ ID NO: in the Brief Description of the Drawings.
There is an amino acid sequence shown in Figure 1(c) that requires a sequence identifier (e.g. SEQ ID NO: 3) – this can be in the Figure or Brief Description of the Drawings.
On p. 17 of the specification, an amino acid sequence is described in paragraph 0076 which requires a sequence identifier.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph 0088. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  periods in claims are not permitted except at the end of the claim and when used for abbreviations (See MPEP 608.01(m)).  Thus, it is suggested to replace, for example, “a.” with “(a)” or “a)”, etc.  Appropriate corrections are required.

Claim 12 is objected to because of the following informalities: said claim recites “wherein the PEGylated protein comprises one of more of about” which can be grammatically improved by stating “one or more of: about…..”


Claims 17 is objected to because of the following informalities: The salt CoCl2 in part (f) should have the “2” as a subscript (e.g. CoCl2).  
Appropriate correction is required

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 12 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the term “about” with reference to various concentrations of salt or PEGylation percentages or pH’s, etc..  However, the term “about” is a relative term which is not defined by the claims and defined in the specification.  Said term can mean one value to one skilled artisan and a completely different value to a different skilled artisan.  Thus, the metes and bounds of the claims are not clear.

Claims 1-2 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite eluting with a “high salt concentration”.  However, the specification does not define what a high salt concentration is.  In addition, this would be a subjective term which can mean one thing to one person skilled in the art and a completely different concentration to a different person skilled in the art.  Thus, the metes and bounds of the claims are unclear.


Conclusion
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        15 December 2022